Citation Nr: 0733442	
Decision Date: 10/24/07    Archive Date: 11/02/07	

DOCKET NO.  02-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lupus, including 
disorders of the skin of the chest, back, feet and legs, to 
include as due to exposure to herbicides (Agent Orange). 

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 
20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefits 
sought on appeal.  In March 2006, the Board issued a final 
decision with respect to five issues then currently on 
appeal, so those matters are no longer before the Board.  
That decision also returned the issues set forth on the title 
page of this decision for further development, and the case 
was subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran is not currently shown to have lupus, and any 
disorders of the skin of the chest, back, legs and feet are 
not shown to be causally or etiologically related to service, 
including Agent Orange the veteran was presumed to have been 
exposed to while serving in Vietnam.  

2.  The veteran is not shown to have diabetic retinopathy or 
any other eye disorder that is causally or etiologically 
related to his service-connected Type II diabetes mellitus.  

3.  The veteran's diabetes mellitus is not shown to require 
regulation of his activities.


CONCLUSIONS OF LAW

1.  Lupus, including disorders of the skin of the chest, 
back, legs and feet was not incurred in or aggravated by 
active service, nor may systemic lupus erythematous be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 
(2007).  

2.  An eye disorder, claimed as secondary to Type II diabetes 
mellitus, is approximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).  

3.  The criteria for an initial evaluation in excess of 
10 percent for Type II diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2004, May 2004, May 2005, and July 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
systemic lupus erythematous, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Furthermore, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Generally, 
to prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment or diagnosis of lupus.  
In addition, those service medical records contain no 
evidence of complaints, treatment or diagnosis of disorders 
of the skin of the chest, back, legs and feet.  As such, 
lupus, as well as a skin disorder of the chest, back, legs 
and feet was not manifested during service.  In addition, 
there is no evidence that any type of lupus was diagnosed 
within one year of separation from service.

Medical records dated following separation from service show 
that the veteran has been diagnosed with various diagnoses 
essentially for the same symptomatology.  As noted in the 
Board's March 2006 decision both private and VA medical 
records note a history of lupus dating from the mid to late 
1990's.  A VA outpatient treatment record dated in December 
2005 noted that the veteran had a history of erythema nodosum 
for approximately 30 years.  The veteran was also noted to 
have a history of an autoimmune disease and a VA outpatient 
treatment record dated in March 2006 showed an impression of 
an unclassified connective tissue disorder.

In order to determine whether the veteran currently had 
lupus, and if so, the type of lupus, the Board requested that 
the veteran be afforded a VA examination.  The veteran was 
afforded such an examination in December 2006 following 
which, the veteran was diagnosed as having erythema nodosum 
and that he had another significant history of an unknown 
autoimmune disorder.  However, the examiner specifically 
indicated that since the ANA testing had been negative that 
this essentially ruled out a diagnosis of lupus.  

Based on this record, the Board finds that service connection 
for lupus, as well as a skin disorder of the chest, back, 
legs and feet, including as being due to Agent Orange is not 
warranted because the Board finds that the medical evidence 
is against the veteran's claims.  The veteran's service 
medical records were essentially negative for any 
symptomatology reflective of the currently diagnosed 
disorders and there is no medical evidence which suggests 
that any currently diagnosed skin disorder or autoimmune 
disorder is in any way causally or etiologically related to 
service, including Agent Orange exposure.  In particular, the 
veteran symptomatology has not been diagnosed as a disorder 
that is presumptively associated with exposure to Agent 
Orange.  While the record reflects that the veteran was 
initially felt to have lupus, subsequent testing has ruled 
out the presence of lupus, and more specifically, there is no 
medical evidence that the veteran has systemic lupus 
erythematosus which would permit service connection on a 
presumptive basis.  For these reasons, the Board finds that 
the medical evidence is against this claim.  

With respect to the veteran's claim for service connection 
for an eye disorder, the veteran essentially contends that he 
has an eye disorder that is due to his service-connected Type 
II diabetes mellitus.  Therefore, he believes that he is 
entitled to service connection.

A review of the veteran's service medical records discloses 
that an eye disorder was not manifested during service.  In 
this regard, a physical examination performed in December 
1967 in connection with the veteran's separation from service 
shows no defects or abnormalities pertaining to the eyes and 
the veteran's uncorrected distant and near vision was 
described as 20/20 bilaterally.  This is not unexpected given 
the veteran's contention that his eye disorder is related to 
his diabetes mellitus, a disorder first manifested and 
diagnosed following separation from service, but found to be 
related to service as a result of Agent Orange the veteran 
was presumed to have been exposed to while serving in 
Vietnam.  

Medical records dated following separation from service do 
show that the veteran was seen for symptomatology and 
diagnosed disorders of the eyes.  For example, private 
medical records dated between 1992 and 2001 from Kenneth P. 
Moffat, M.D. pertaining to eye treatment the veteran received 
showed an impression of posterior uveitis, and a VA 
examination performed in June 2003 to assess the severity of 
the veteran's diabetes noted that he had a history of optic 
neuritis, which specifically indicated was not due to his 
diabetes.  However, there is absolutely no medical evidence 
which indicates or suggests a relationship between any 
currently diagnosed eye disorder and service and the Board 
observes and finds significant that the veteran has not been 
diagnosed with diabetic retinopathy.  

Nevertheless, when the Board returned the case to the RO for 
additional development the Board requested that the veteran 
be afforded a VA examination to specifically determine 
whether the veteran had an eye disorder that was causally or 
etiologically related to his diabetes mellitus.  However, 
this additional evidence disclosed that the veteran did not 
have diabetic retinopathy or any other eye disorder 
associated with his Type II diabetes.  

A November 2004 outpatient treatment record at the diabetic 
eye screening clinic specifically indicated that there was no 
evidence of diabetic retinopathy seen at that time.  In 
addition, following a December 2006 VA eye examination the 
examiner indicated that there was no signs of diabetic 
retinopathy at the time of the examination and that the 
veteran had optic neuropathy which seemed most closely 
associated to a mixed connective tissue disorder.  
Furthermore, a December 2006 VA examination for diabetes 
mellitus also noted optic neuritis was not a complication of 
diabetes and that an eye examination performed by an 
ophthalmologist found no diabetic retinopathy.  Therefore, 
the Board finds that the medical evidence is against the 
veteran's claim for service connection for an eye disorder 
due to his service-connected Type II diabetes mellitus.  

Given the medical evidence against the claims for service 
connection, for the Board to conclude that the veteran's 
disorders had its origin during service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating both the presence of the claimed 
disorders and of a nexus between current disorders and 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of currently diagnosed disorders and of a 
relationship between the current disorders and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that his current disorder are related to service, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that service connection for lupus, including 
disorders of the skin of the chest, back, feet and legs, to 
include as due to exposure to herbicides (Agent Orange) and 
for an eye disorder, claimed as secondary to diabetes 
mellitus is not established. 

Evaluation of Diabetes Mellitus

A rating decision dated in July 2002 granted service 
connection for Type II diabetes mellitus as associated with 
herbicide exposure. That rating decision assigned a 
20 percent evaluation under Diagnostic Code 7913.  The 
veteran expressed disagreement with the initial evaluation 
assigned and began this appeal.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, the currently 
assigned 20 percent evaluation is for assignment when the 
disability requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  The next higher 
40 percent evaluation requires evidence that the disability 
requires insulin, a restricted diet and regulation of 
activities.  Higher evaluations at 60 and 100 percent include 
the criteria for a 40 percent evaluation, as well episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  However, after reviewing the evidence of 
record, the Board finds that the initial evaluation of 
20 percent assigned by the RO accurately reflects the 
severity of the veteran's disability.  Simply put, while 
there's evidence that the veteran requires medication and a 
restricted diet for his disability, there is absolutely no 
medical evidence that the veteran's disability has caused a 
regulation of the his activities due to his diabetes 
mellitus.  

A VA examination performed in June 2003 showed the veteran 
denied episodes of ketoacidosis or hyperglycemic reactions 
and reported that he had never been hospitalized for his 
diabetes mellitus.  It was noted that the veteran was on 
medication and a restricted diet for his disability.  The 
veteran stated that he had restriction of his activities, but 
was unable to be more specific and essentially reported that 
he did not really do anything.  He reported that he walks his 
dog and spent time outside.  Noteworthy is an August 2004 VA 
outpatient treatment record which noted that he veteran was 
encouraged to perform as much physical activity of which he 
was capable.  An August 2004 VA examination noted a similar 
history as reported at the time of the June 2003 VA 
examination, and there was no indication of any restriction 
of activities in that examination report.  

The veteran was afforded a VA examination in December 2006 to 
specifically obtain more recent clinical findings with 
respect to the severity of the veteran's diabetes.  That 
examination report again noted that the veteran was on 
medication and was on a restricted or special diet.  There 
was no history of hospitalizations associated with the 
diabetes and no hypoglycemic reactions or ketoacidosis.  The 
examiner specifically indicated that there were no 
restrictions in the veteran's ability to perform strenuous 
activities.  

Based on this record, the Board finds that an evaluation in 
excess of 20 percent assigned by the RO initially for the 
veteran's disability, and currently, is not warranted.  The 
evidence of record simply fails to demonstrate that the 
veteran meets the criteria for the next higher 40 percent 
evaluation, which requires not only that the disability 
requires medication and a restricted diet, but also 
regulation of activities in order to warrant that next higher 
evaluation.  In the absence of such medically required 
restrictions, the Board finds an increased evaluation for the 
veteran's Type II diabetes is not warranted.  


ORDER

Service connection for lupus, including disorders of the skin 
of the chest, back, feet and legs, to include as due to 
exposure to herbicides (Agent Orange), is denied.  

Service connection for an eye disorder, claimed secondary to 
diabetes mellitus is denied.

An initial evaluation in excess of 20 percent for Type II 
diabetes mellitus is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


